Citation Nr: 9916519	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1964 to November 1967; he died in 
November 1996.  The appellant has been represented throughout 
her appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1997, by the Columbia, South Carolina Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death and eligibility for DEA under 38 U.S.C., 
Chapter 35.  A notice of disagreement with this determination 
was received in May 1997.  A statement of the case was issued 
in May 1997.  The appellant's substantive appeal was received 
in May 1997.  The appeal was received at the Board in August 
1998.  


REMAND

Review of the evidentiary record reflects that the veteran 
died on November [redacted] 1996, at the age of 49.  The certificate 
of death showed that the immediate cause of the veteran's 
death was due to hypertensive cardiovascular disease due to, 
or as a consequence of, arterionephrosclerosis of kidneys due 
to, or as a consequence of, pulmonary edema of lungs due to, 
or as a consequence of, passive congestion of liver and 
spleen.  Listed as an other significant condition 
contributing to death but not resulting in the underlying 
cause was post-traumatic stress disorder (PTSD).  

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling since 
September 1, 1991, and residuals of shrapnel fragment wounds 
to neck with retained foreign body, evaluated as 10 percent 
disabling since November 5, 1970.  Entitlement to a total 
rating for compensation purposes due to individual 
unemployability had been in effect from September 1, 1991.  

The death certificate indicates that the veteran died on 
November [redacted] 1996 in the emergency room/outpatient at the 
Anderson Area Medical Center; it also indicates that an 
autopsy was performed.  The Board realizes that the RO has 
asked for the veteran's records from the Anderson Area 
Medical Center and has received some, however, the terminal 
hospital records are not contained in the claims file.  The 
Board feels that the veteran's terminal hospital reports and 
the autopsy report should be requested.

In a statement in support of claim (VA Form 21-4138), dated 
in April 1997, and in her substantive appeal, the appellant 
raised the issue of entitlement to service connection for 
cause of death based on tobacco use during service.  The 
appellant maintained that the veteran's heart disease was 
caused by his use of tobacco products that were provided to 
the veteran while on active duty.  Since that contention has 
not been considered by the RO the Board believes that it 
should be.  

In addition, the appellant, in her April 1997 letter, 
indicated that the veteran's VA records had been lost.  The 
claims file contains VA treatment records of the veteran; 
however, the Board believes that all the veteran's treatment 
records since service, which are not currently in the claims 
file, should be obtained.

The appellant, in the April 1997 letter, appears to raise the 
issue of entitlement to a finding of permanency of the total 
rating in order to be entitled to DEA.  In relationship to 
this contention the appellant in the April 1997 letter 
indicated that Dr. Dole of Columbia sent in a letter stating 
that the veteran was permanently and totally disabled.  The 
RO should ask the appellant if Dr. Dole is a private 
physician or a VA physician.  If he is a private physician 
she should be told that she should obtain a statement from 
him but if Dr. Dole is a VA physician the RO should ask Dr. 
Dole if he made any statement about the veteran's service-
connected disabilities being permanently and totally 
disabling.  The RO should consider then consider the 
appellant's contention about the total rating being 
permanent.

The Board also believes that implicit in the case is a claim 
for benefits under 38 U.S.C.A. § 1318(West 1991) as the 
appellant appears, in a vague way, in the April 1997 letter, 
to be raising the issue of an earlier effective date for the 
100 percent evaluation.  In adjudicating this issue the RO 
should consider Wingo v. West, 11 Vet. App. 307 (1998).

Under the circumstances of this case, the Board finds that 
further development is required prior to appellate 
consideration of the appellant's claims.  Accordingly, this 
case is hereby REMANDED to the RO for the following actions:

1.  The RO should ask the appellant if 
Dr. Dole is a private physician or a VA 
physician.  If he is a private physician, 
she should be told that she should obtain 
a statement from him but if Dr. Dole is a 
VA physician the RO should ask Dr. Dole 
if he made any statement about the 
veteran's service-connected disabilities 
being permanently and totally disabling.  
The RO should consider then consider the 
appellant's contention about the total 
rating being permanent.

2.  The RO should obtain the veteran's 
complete VA inpatient and outpatient 
treatment records since service, which 
are not currently in the claims file, 
including any from the VA Medical Center, 
Columbia, South Carolina, August, Georgia 
and Greenville, South Carolina.  

3.  The RO should contact Anderson Area 
Medical Center in Anderson, South 
Carolina, and request copies of the 
veteran's medical records, which are not 
currently in the claims file, to 
specifically include copies of his 
terminal hospital report.  All records 
obtained should be associated with the 
claims file.

4.  The RO should also specifically 
request a copy of veteran's autopsy 
report.  All records obtained should be 
associated with the claims folder.  

5.  The RO should adjudicate the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1318 with consideration of Wingo.  If 
the benefit is not granted the RO should 
issue appellate rights.

6.  Thereafter, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death and Chapter 
35 educational benefits.  Consideration 
should be given to the appellant's 
contention regarding tobacco.  If the 
appellant's claims of entitlement to 
service connection for the cause of the 
veteran's death and Chapter 35 
educational benefits are denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decisions 
reached.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant unless she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



